Citation Nr: 1413791	
Decision Date: 03/31/14    Archive Date: 04/10/14

DOCKET NO.  07-27 782	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain, prior to August 27, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain, since August 27, 2010.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas M. Susco II, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from January 2005 and January 2006 decisions of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that denied the claims of entitlement to a rating in excess of 10 percent for lumbar strain prior to August 27, 2010, entitlement to a rating in excess of 40 percent for lumbar strain since August 27, 2010, and entitlement to service connection for bilateral hearing loss.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the November 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the Board vacates that portion of the May 2012 Board decision that denied the claims of entitlement to a rating in excess of 10 percent for lumbar strain prior to August 27, 2010, entitlement to a rating in excess of 40 percent for lumbar strain since August 27, 2010, and entitlement to service connection for bilateral hearing loss.  The remaining portion of the May 2012 Board decision is undisturbed.



	                        ____________________________________________
	D. C. SPICKLER
	Veterans Law Judge, Board of Veterans' Appeals



